Citation Nr: 1755560	
Decision Date: 12/04/17    Archive Date: 12/11/17

DOCKET NO.  13-15 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to service connection for peripheral neuropathy of the lower extremities, to include as secondary to herbicide exposure.

2. Entitlement to service connection for peripheral neuropathy of the upper extremities, to include as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

E. Mine, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1955 to December 1975, including service in Thailand from December 1970 to July 1972.  

The Veteran died in June 2014.  The appellant is his surviving spouse, who was properly substituted as the claimant in December 2014.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).

The appellant testified at a July 2015 videoconference hearing before the undersigned Veterans Law Judge (VLJ).

The Board remanded the issues on appeal for additional development in March 2016.

The issue of an effective date earlier than May 22, 2013, for lung cancer has been raised by the record in an April 2017 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).



FINDING OF FACT

The preponderance of the evidence of record is against a finding that the Veteran's bilateral peripheral neuropathy of the upper and lower extremities was caused by, or was otherwise etiologically related to, his active service, to include presumed herbicide exposure.  


CONCLUSION OF LAW

The criteria for service connection for bilateral peripheral neuropathy of the upper and lower extremities, to include as related to exposure to herbicide agents, have not been met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

VA's duty to notify was satisfied by letters dated in June 2010 and August 2011.  See 38 U.S.C. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Neither the appellant nor her representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

The Board finds there has been substantial compliance with its March 2016 remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268 (1998)) violation when the examiner made the ultimate determination required by the Board's remand.)  

Accordingly, the Board will address the merits of the claim.

II.  Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in, or aggravated by, service.  See 38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  E.g., Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

If a veteran was exposed to an herbicide agent during service certain enumerated diseases shall be presumptively service-connected, even where there is no record of such disease during service, provided that the disease is manifested to a compensable degree as set forth in 38 C.F.R. § 3.307, and the rebuttable presumption provisions of 38 C.F.R. § 3.307 are met.  See 38 C.F.R. § 3.309(e); see also 38 C.F.R. § 3.307(a)(6)(ii).  

Determinations regarding service connection are based on a review of all of the evidence in the record, including all pertinent medical and lay evidence.  38 U.S.C. § 1154(a); 38 C.F.R. § 3.303(a).  Under certain circumstances, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When considering evidence and determining its probative value, the VA considers both the competency and the credibility of the witness.  See Layno, 6 Vet. App. at 469.

As discussed in the March 2016 remand, the Board has conceded that the Veteran was exposed to herbicides while stationed at the Royal Thai Air Force Base (RTAFB) in U-Tapao, Thailand, from December 1970 to July 1972.  See VA Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 1, Section H, para. 5.  

The appellant contends that the Veteran's bilateral peripheral neuropathy of the upper and lower extremities is due to exposure to herbicides.  Alternatively, the appellant contends that the Veteran's peripheral neuropathy of the upper and lower extremities is due to jet fuel, and/or cleaning compounds used to clean radio equipment.  See May 2013 VA Form 9.  Notably, his service personnel records show that his duties while stationed at U-Tapao RTAFB were airborne radio operator and flight chief.  

Veterans exposed to Agent Orange or other listed herbicides are presumed service-connected for certain conditions, including early onset peripheral neuropathy, even if there is no record of such disease during service.  However, in the case of peripheral neuropathy, the condition must manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 U.S.C. § 1116; 38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e).  

As discussed in the March 2016 remand, the post-service medical evidence shows that the Veteran was first diagnosed with peripheral neuropathy in 1998, more than 20 years after the Veteran left active duty service.  Hence, the presumptive provisions of 38 U.S.C. § 1116; 38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e) are not applicable in this case.  However, service connection may still be granted on a direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

As to the first Shedden element, the Veteran had a diagnosis of bilateral upper and lower extremity neuropathy.  See, e.g., private treatment records dated in October 1998; February 2001; November 2009; March 2011; and May 2012.

However, turning to the second Shedden element, there is no evidence of an in-service incurrence or aggravation of any upper or lower peripheral neuropathy.  In December 1955, January 1965, and September 1965 reports of medical history, the Veteran indicated no history of foot problems or neuritis.  

In a March 1975 report of medical history given at retirement, the Veteran again reported no history of neuritis, but did report a history of foot trouble.  In an attached form, the Veteran's foot problems were described as plantar warts, chronic fungus infection, and a slight hammertoe deformity.  However, no neuropathy, or any symptoms associated with either upper extremity or lower extremity peripheral neuropathy, was indicated.

In a December 1955 report of medical examination conducted at induction, the Veteran was noted to have mild pes planus.  Otherwise, in December 1955, March 1959, September 1965, November 1966, October 1967, October 1968, and October 1970 reports of medical examination, the Veteran's upper and lower extremities and feet were evaluated as clinically normal.  In a March 1975 report of medical examination conducted just prior to retirement, the Veteran was noted to have had both large toe nails removed due to chronic fungus infestation and a slight hammer toe deformity.  Otherwise, his upper and lower extremities were evaluated as clinically normal.  

The Veteran was provided a VA examination in 1979 shortly after service, after complaining of bilateral foot pain.  He was given a diagnosis of symptomatic callosities bilaterally, which was subsequently service connected.  There was no indication that the Veteran was experiencing any other degree of lost or impaired functioning related to lower extremity peripheral neuropathy.

In an undated report of medical history received in June 2000, the Veteran reported that he had experienced foot trouble, but related it only to skin conditions, specifically, bilateral callosities, keratosis, and mycotic nails.  He did not indicate any history of neuritis, nor did he mention any symptoms related to his upper extremities.  The record includes reports of the Veteran's weight in 1982 and therefore the record appears to have been created after the Veteran left active duty service.  

Next, considering the third Shedden element, the weight of the evidence is against a finding that the Veteran's bilateral upper and lower extremity peripheral neuropathies were etiologically related to his active duty service.  

In an October 1998 private treatment record, the Veteran complained of tingling in the distribution of the left lateral femoral cutaneous nerve of the thigh when walking.  The Veteran also complained of constant numbness of several toes on the right foot.  He reported that this had been going on for several months.  After an electromyographic study, Dr. S.H. gave the Veteran a diagnosis of peripheral neuropathy bilaterally.  The doctor opined that the exact nature of the condition could not be stated based on the record.  

In various private treatment records Dr. J.D.R. opined that the Veteran's peripheral neuropathy was likely related to hereditary Bell's palsy or Agent Orange.  See, e.g., private treatment records dated in September 2001, June 2008, November 2009, and October 2010.

In a November 2009 private treatment record, Dr. M.L. opined that testing was consistent with a mild, predominantly sensorimotor axonal polyneuropathy.  He reported that such a finding was nonspecific with respect to etiology, but may be seen in association with a variety of toxic, metabolic, infectious, and inflammatory or autoimmune disorders, or may be hereditary or idiopathic.

In a July 2010 letter, Dr. J.H. reported that he had provided care to the Veteran after the Veteran had complained of numbness in his legs.  Dr. J.H. reported that testing was consistent with a chronic length dependent sensorimotor neuropathy, but that the differential diagnosis was broad and would include toxic exposure, diabetes, nutritional deficiencies, and idiopathic causes.  

In a July 2013 letter, and again in a January 2016 letter, Dr. K.P. stated that medical records showed that the Veteran was exposed to Agent Orange, and that exposure may have been a contributory factor to his peripheral neuropathy.  

While each of these private medical care providers opined as to the etiology of the Veteran's condition, in all cases the opinion offered was speculative in nature and therefore not sufficient to support the appellant's claim.  See Bostain v. West, 11 Vet. App. 124, 127-28 (1998); McLendon v. Nicholson, 20 Vet. App. 79, 85 (2006).

With regard to Dr. J.D.R.'s opinion, he did not provide any rationale to support his conclusion.  Additionally, private treatment records from Dr. K.P. show an assessment of polyneuropathy due to toxic agents - Agent Orange.  See, e.g., private treatment records dated in December 2010 and March 2011.  Likewise, a May 2012 discharge summary from L.V.H.N. shows a diagnosis of peripheral neuropathy, secondary to Agent Orange exposure.  However, no support or explanation was provided for any of those assessments.  To have probative value, a medical opinion must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  
In a December 2015 letter, Dr. R.S. reported it was his opinion that to a reasonable degree of medical certainty the Veteran's in-service exposure to Agent Orange, jet fuel, and other chemicals, contributed to his peripheral neuropathy.  No additional support rationale was provided.  See Nieves-Rodriguez, 22 Vet. App. 295.  Further, the question before the Board is not simply whether toxic exposure contributed to the Veteran's bilateral upper and lower peripheral neuropathies, it is whether in-service toxic exposure caused the Veteran's condition.  Accordingly, the Board affords limited probative value to this opinion.

The RO obtained a VA medical opinion in September 2016.  After a reviewing the Veteran's claims file, the examiner opined that the Veteran's peripheral neuropathy could not be attributed to active duty either because of exposure to Agent Orange or to any other toxin while on active duty from 1955 to 1975 because the peripheral neuropathy was first diagnosed 23 years after Veteran retired from active duty.  The examiner explained that toxins will produce neuropathy much sooner than 23 years after exposure.  The Board affords probative value to his opinion as it is supported by a rationale.

The Board acknowledges statements by the appellant and the Veteran asserting that the Veteran experienced symptoms of peripheral neuropathy since leaving active duty service.  However, those statements are at odds with the other medical evidence of record, as well as the Veteran's own statements.  The Veteran first described neuropathic symptoms in his lower extremities in an October 1998 private treatment record, when he reported that the symptoms had been present for a few months, not for more than 20 years.  Likewise, the Veteran reported no symptoms related to the claimed upper extremity peripheral neuropathy until February 2001.  See February 2001 private treatment record.  As the reports that the Veteran experienced symptoms for more than 40 years are internally inconsistent and inconsistent with the other evidence of record, they are therefore afforded little probative weight.  See Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996).  Moreover, while the appellant and the Veteran are competent to report symptoms capable of lay observation, neither has been shown to be competent to render a medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed.Cir.2007).

The Board also acknowledges statements by both the appellant and the Veteran that the Veteran's disabilities were caused by exposure to herbicides, toxic cleaning compounds when cleaning equipment, and jet fuel when working near refueling tanks.  However, as laypersons, their statements are not competent evidence regarding the etiology of the claimed conditions.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Jandreau, 492 F.3d 1372, 1376-77.

Finally, the Board notes that the appellant has submitted a substantial amount of medical literature in support of the claim.  In July 2015, the appellant submitted documentation she asserted established a link between the chemicals the Veteran was exposed to in service and peripheral neuropathy.  According to an article entitled Toxic Hazards in Aviation, apparently printed from the Pilotfriend website, exposure to hydraulic fluid may cause nerve dysfunction in the limbs.  

At the same time, the appellant submitted the abstract for a 1976 PubMed article entitled Long-term Exposure to Jet Fuel: An Investigation on Occupationally Exposed Workers with Special Reference to the Nervous System.  According to the abstract, the authors concluded that there was a possible effect of long-term exposure to jet fuel on the nervous system.  However, this article has little probative value and does not support the appellant's contentions as the conclusion of the article relates a "possible effect" of long term exposure on the nervous system.  With regard to all the medical literature submitted, none of it has been specifically related to the Veteran's individual case by a medical professional.  Sacks v. West, 11 Vet. App. 314, 317 (1998).  Accordingly, it has little probative value.

In March 2016, the appellant submitted a document citing a number of sources in support of her assertion that the state of medicine at the time the Veteran left active duty service made a diagnosis of peripheral neuropathy unlikely even if present.  However, in addition to a lack of a diagnosis of the claimed condition until 1998, there is no evidence that the Veteran complained of or reported any symptoms related to the claimed condition until more than 20 years after service.  Thus there is no evidence that the claimed condition was misdiagnosed or overlooked until its eventual diagnosis.  

Also included in the March 2016 submission were excerpts from medical journals stating that arsenic used in Agent Blue had been related to chronic neuropathy.  However, there is no evidence in the record, nor has the appellant asserted, that the Veteran was exposed to Agent Blue.  Moreover, there is no legal presumption related to Agent Blue exposure.

As the record contains no competent positive medical nexus opinion etiologically linking the Veteran's bilateral upper and lower peripheral neuropathy with his active duty service, the Board finds the only competent medical evidence of record, the September 2016 VA examination, is against a finding that the Veteran's disabilities were etiologically related to his active duty service.

In sum, upon careful review and weighing of the evidence, with reasoning as detailed above, the Board finds that the preponderance of the evidence is against the appellant's claim for service connection for the Veteran's bilateral peripheral neuropathy of the upper and lower extremities, and the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).  The appeal must therefore be denied.




	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to service connection peripheral neuropathy of the lower extremities, to include as secondary to herbicide exposure is denied.

Entitlement to service connection peripheral neuropathy of the upper extremities, to include as secondary to herbicide exposure is denied.





____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


